Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The following is in response to the applicant’s remarks filed 05/18/22. 
	The applicant argues that the teachings for controlling dissolved oxygen concentration during polymerization as cited by Sumimoto would not be applied to the polymer of Suzuki as Sumimoto teaches polymerization using a potassium persulfate as a radical polymerization initiator which is different than the condensation polymerization of Suzuki. 
	The examiner agrees, and Sumimoto has been withdrawn from consideration. 
Separately, the proposed arguments are the unpersuasive in overcoming the teachings of Suzuki. Example 1 of Suzuki [0145] – [0147] wherein a polyethylene porous film is coated with a solution containing PPTA to form a porous electrolyte layer produces a resulting structure of the same materials as the examples of the instant application wherein a solution of PPTA is applied to a polyethylene porous film. Then, as the structure of the invention and that disclosed by Suzuki are of the same composition they inherently possess the same properties. [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) [MPEP 2112 I].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4– 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US20170141372A1.

Regarding claim 1, Suzuki teaches a nonaqueous electrolyte secondary battery porous layer (porous layer in a nonaqueous secondary battery)[0003],
	wherein the battery porous layer contains at least one resin selected from a group consisting a polyamide-based resin, a polyimide-based resin, and a polyester-based resin (polyamide, polyimide, and polyester polymers)[0037]
Suzuki does not teach the nonaqueous electrolyte secondary battery porous layer having a shear strength per weight per unit area of not less than 140 N/[mm3/(g/m2)].
Then, the claimed value for shear strength per weight per unit area is not seen as a novel improvement, but instead a property present in the known polymer of Suzuki. [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) [MPEP 2112 I].
Separately, the reduction of branched side chains created from the presence of oxygen is seen as an attempt at purifying a known polymer. Purifying an old product does not render a known product nonobvious [MPEP 2144.04 VII].

Regarding claim 2, Suzuki teaches the nonaqueous electrolyte secondary battery porous layer according to claim 1
wherein the nonaqueous electrolyte secondary battery porous layer has a porosity of 20% by volume to 90% by volume (filler added in a weight range of 20 – 95 wt% allowing for pore formation) [0077]

Regarding claim 4, Suzuki teaches the nonaqueous electrolyte secondary battery porous layer according to claim 1
wherein the nonaqueous electrolyte secondary battery porous layer contains a polyamide-based resin. (polyamide)[0037]

Regarding claim 5, Suzuki teaches a nonaqueous electrolyte secondary battery laminated separator comprising:
a polyolefin porous film (porous base material made of polyolefin)[0021]; and the nonaqueous electrolyte secondary battery porous layer according to claim 1, the nonaqueous electrolyte secondary battery porous layer being formed on at least one surface of the polyolefin porous film (porous layer disposed on base)[0021].

Regarding claim 6, Suzuki a nonaqueous electrolyte secondary battery member comprising:
a positive electrode; the nonaqueous electrolyte secondary battery porous layer according to claim 1; and a negative electrode, the positive electrode, the nonaqueous electrolyte secondary battery porous layer, and the negative electrode being arranged in this order (secondary batteries contain a cathode and anode, and the porous layer is disclosed as being capable of being placed on either side of the polyolefin base)[0021].

Regarding claim 7, Suzuki teaches a nonaqueous electrolyte secondary battery comprising:
the nonaqueous electrolyte secondary battery porous layer according to claim 1 (secondary battery with porous layer)[0003].

Regarding claim 8, Suzuki nonaqueous electrolyte secondary battery member comprising:
a positive electrode; the nonaqueous electrolyte secondary battery laminated separator according to claim 5; and a negative electrode, the positive electrode, the nonaqueous electrolyte secondary battery laminated separator, and the negative electrode being arranged in this order (secondary batteries contain a cathode and anode, and the porous layer is disclosed as being capable of being placed on either side of the polyolefin base)[0021].

Regarding claim 9, Suzuki teaches a nonaqueous electrolyte secondary battery comprising:
the nonaqueous electrolyte secondary battery laminated separator according to claim 5 (laminated separator)[0061].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724